UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1371


In re: PAUL P. BOCCONE,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:11-cr-00592-CMH-1)


Submitted: September 9, 2020                                Decided: September 21, 2020


Before NIEMEYER and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul P. Boccone, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul P. Boccone petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 18 U.S.C. § 3582(c)(2) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Boccone’s motion on June 26, 2020. Accordingly, we deny

the mandamus petition as moot. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          PETITION DENIED




                                               2